

116 S3024 IS: Hazardous Materials Safety Improvement Act of 2019
U.S. Senate
2019-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3024IN THE SENATE OF THE UNITED STATESDecember 11, 2019Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Administrator of the Pipeline and Hazardous Materials Safety
			 Administration  to respond to petitions for regulatory action within 18
			 months.
	
 1.Short titleThis Act may be cited as the Hazardous Materials Safety Improvement Act of 2019. 2.Petitions for regulatory action (a)In generalThe Administrator of the Pipeline and Hazardous Materials Safety Administration shall act on any petition for regulatory action, including petitions for reconsideration of a rule and petitions from groups with delegated authority, not later than 18 months after such petition is received by the appropriate agency.
 (b)Effect of department actionAny action taken by the Secretary of Transportation or the Administrator of the Pipeline and Hazardous Materials Safety Administration, in response to a petition described in subsection (a) shall supersede any decision regarding the issue reached by a group with delegated authority.